                             IN THE UNITED STATES DISTRICT COURT FOR
                                   THE SOUTHERN DISTRICT OF GEORGIA
                                            SAVANNAH DIVISION


       VICTORIA D. PULLIAM,

                  Plaintiff,

       V.                                                           CASE NO. MC416-114


       JENNY S. GOLDMAN,

                  Defendant.




                                                  ORDER


                  Before     the    Court   is    the    Magistrate        Judge's    Report    and

       Recommendation,             to   which   no    objections     have   been     filed.   (Doc.

       4.) After careful consideration, the report and recommendation

       is     ADOPTED        as   the   Court's      opinion   in   this    case.    Accordingly,

       this case is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED

       to close this case.

                                                  /ft
                                                    /L
                                                      day      of March 2019.
                           SO ORDERED this




                                                      WILLIAM T. MOORE, Jf
                                                      UNITED STATES     DISTRICT COURT
             in
                                                      SOUTHERN   DISTRICT OF GEORGIA
  03

             ar
             Q_
L'jto <

                     i-o
            C£
            «<
            3"

            (=>
            evj
